           Case 2:18-cv-02880-NIQA Document 128 Filed 04/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHRYN GAY,                                    )
                                                 )
         Plaintiff,                              )
                                                 )
         v.                                      )
                                                 )
 CHILDREN’S HOSPITAL OF                          )
 PHILADELPHIA, ELENI LANTZOUNI,                        Case No. 2:18-cv-02880-NIQA
                                                 )
 JENNIFER LOUIS-JACQUES, MICHELE                 )
 ZUCKER, LEELA JACKSON, KATIE                    )
 HOEVELER, MORTIMER PONCZ, AND                   )
 ALAN R. COHEN                                   )
                                                 )
         Defendants.                             )

         MOTION IN LIMINE OF DEFENDANTS TO EXCLUDE TESTIMONY OF
                              JANEÉ JOHNSON

         Defendants Children’s Hospital of Philadelphia, Eleni Lantzouni, Jennifer Louis-Jacques,

 Michele Zucker, Leela Jackson, Katie Hoeveler, Mortimer Poncz, and Alan R. Cohen

 (“Defendants”), by and through their undersigned counsel, hereby move this Court to exclude the

 testimony of Janeé Johnson. In support of this motion, Defendants incorporate the following

 memorandum of law.


                                             Respectfully submitted,

Dated: April 13, 2021                        /s/ Patrick M. Harrington
                                             Patrick M. Harrington, Esq.
                                             Danielle Goebel, Esq.
                                             DILWORTH PAXSON LLP
                                             1500 Market Street, 1500E
                                             Philadelphia, PA 19102
                                             Tel: 215-575-7000
                                             Attorneys for Defendants




 122203061_2
